Citation Nr: 1100215	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-38 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's 
death.

2.  Entitlement to recognition as a "helpless child" of the 
Veteran on the basis of permanent incapacity for self-support 
prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1947.  He died in September 1995.  The appellant is his daughter.  
She appealed to the Board of Veterans' Appeals (Board/BVA) from a 
November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her December 2007 substantive appeal (on VA Form 9), the 
appellant requested a videoconference hearing before a Veterans 
Law Judge of the Board.  She subsequently withdrew this hearing 
request, however, in a statement in support of claim (VA Form 21-
4138) received in November 2010.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT


1.  A December 1986 RO rating decision determined the Veteran was 
permanently and totally disabled and therefore entitled to non-
service-connected pension benefits (PT-NSC), primarily on account 
of his arteriosclerotic heart disease with unstable angina, for 
which he then recently had been hospitalized and undergone 
coronary artery bypass grafting surgery.  The heart disease was 
rated as 60-percent disabling; he also received 0 percent (i.e., 
noncompensable) ratings for ulcer disease and discoid lupus 
involving his scalp.

2.  His pension benefits were later terminated because he had 
excessive yearly income, but after reopening his claim, the RO 
reinstated his pension in a February 1991 decision and determined 
he was entitled to an even higher rate of pension (special 
monthly pension (SMP)) because he needed aid and attendance.

3.  The Veteran died in September 1995, and his death certificate 
lists the immediate cause of his death as an acute myocardial 
infarction (i.e., heart attack).

4.  At the time of his death, the Veteran had no service-
connected disabilities.

5.  The Veteran did not have heart disease during his military 
service or even for many years after his discharge from service, 
and the terminal heart disease has not been linked to his 
military service.

6.  The appellant, his daughter, was born in August 1951 and 
therefore reached the age of 18 in August 1969.

7.  It is not shown that she was permanently incapable of self-
support by reason of tuberculosis and tuberculosis meningitis 
prior to turning 18.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause or 
contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2010).

2.  The criteria are not met for helpless-child benefits on the 
basis of permanent incapacity for self-support.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation 
(DIC) benefits, including for cause of death, § 5103A VCAA notice 
must include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate the claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim - including the downstream disability rating 
and effective date elements.

But having said that, the VCAA does not apply to the appellant's 
claim for recognition as the "helpless child" of the Veteran on 
the basis of permanent incapacity for self-support prior to 
attaining age 18.  In Manning v. Principi, 16 Vet. App. 534 
(2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 
2001) (en banc)), the United States Court of Appeals for Veterans 
Claims (Court/CAVC) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts, is dispositive of the claim, and such is the case here.  
The VCAA does not apply to this claim because the issue presented 
is solely one of statutory and regulatory interpretation and/or 
the claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Concerning the claim for cause of death, by way of a letter dated 
in September 2006, the RO advised the appellant of the evidence 
needed to substantiate this claim and explained what evidence VA 
was obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  The 
RO also provided that letter before initially adjudicating her 
claim in November 2006, so in the preferred sequence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).



Moreover, the U.S. Supreme Court has held that the appellant, as 
the pleading party, not VA, has the evidentiary burden of proof 
for showing how a VCAA notice error in timing or content is 
unduly prejudicial, meaning outcome determinative of a claim.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has 
not made any such allegation or pleading in this particular 
instance.

VA also fulfilled its duty to assist the appellant by obtaining 
all relevant evidence in support of her cause-of-death claim that 
is obtainable, and therefore appellate review may proceed without 
prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted 
to obtain the Veteran's service treatment records (STRs) 
and service personnel records (SPRs), but determined they are 
unavailable.  According to a January 2010 memorandum (with the 
subject heading, Formal Finding on the Unavailability of Service 
Records), these records apparently were destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, a military records repository.  In this 
circumstance, the Court has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Missing records concerning the Veteran's military service, 
however, while indeed unfortunate, do not, alone, obviate the 
need to still have medical nexus evidence supporting the claim by 
suggesting a correlation between the condition that caused his 
death and his military service.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In other words, missing records concerning a Veteran's service do 
not lower the threshold for an allowance of the claim.  No 
presumption, either in favor of the claim or against VA, arises 
when there are lost or missing service records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to 
apply "adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad faith 
or negligent destruction of the documents had not been shown.).  
The legal standard for proving the claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).

The RO attempted to obtain the Veteran's missing records from the 
NPRC, as well as from the appellant personally.  Therefore, the 
RO properly searched for alternative sources for the missing STRs 
in an attempt to assist the appellant in proving her claim.  
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that 
the heightened duty to assist a claimant in developing facts 
pertaining to a claim in a case in which STRs are presumed 
destroyed includes the obligation to search for alternative 
medical records).  There is, however, a copy of the Veteran's 
military discharge examination in the file (which he personally 
submitted in connection with a claim he earlier filed).  
Additionally, his DD Form 214 is in the file and was used to 
verify his dates of service.  Following a negative response from 
the records management center (RMC) in January 2010, the RO 
prepared the memorandum mentioned concluding that all procedures 
to obtain the service records have been correctly followed, and 
these written and telephonic efforts documented in the file.  The 
RO then goes on to conclude that all efforts to obtain these 
records have been exhausted and, therefore, that further attempts 
would be futile.  38 C.F.R. § 3.159(c)(2) and (e)(1).

VA has not obtained a medical nexus opinion concerning the cause-
of-death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant in 
obtaining a medical opinion for a DIC claim, but that it does 
require VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in a 
DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA to 
a Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that, in the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination (or, here, obtain an opinion 
since the Veteran is deceased) when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  The record in this case shows the Veteran died as a 
result of an acute myocardial infarction.  And since the 
appellant has failed to submit any supporting evidence suggesting 
an association between his death from this condition and his 
military service, there is no duty to obtain a medical nexus 
opinion concerning this.

The Board therefore finds that VA has provided all assistance 
required by the VCAA and that appellate review may proceed 
without prejudicing the claimant.

II.  Service Connection for Cause of Death

Service connection will be granted for disability resulting from 
disease or injury incurred in the line of duty or for aggravation 
of a pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be 
determined by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  Id.



A disability is the principal cause of death if it was the 
immediate or underlying cause of death or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).

A disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined to 
cause death, or aided or lent assistance to producing death.  38 
C.F.R. § 3.312(c).

It is recognized there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated regardless of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

Turning now to the facts of this particular case.  The Veteran 
died in September 1995, and his death certificate lists the 
immediate cause of his death as an acute myocardial infarction.  
At the time of his death, he did not have any service-connected 
disability.  However, he was receiving non-service-connected 
pension benefits for a history of arteriosclerotic heart disease 
with unstable angina and bypass surgery, which was rated as 60-
percent disabling.  He also had a 0 percent rating for his ulcer 
disease, a 100 percent rating for his lupus with anemia (an 
increase from the initial 0 percent rating for this disability), 
and was receiving SMP because he needed regular aid and 
attendance.



It is not shown, however, that his terminal heart disease was in 
any way related to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

As already explained, most of the records concerning the 
Veteran's service are unavailable, despite the RO's attempts to 
locate them.  However, when he filed his pension claim in October 
1986 for arteriosclerotic heart disease with unstable angina and 
bypass surgery, he submitted a copy of his military discharge 
examination and noted the onset of his heart disease was much 
later, in 1980 (keeping in mind that his military service had 
ended in January 1947).  So even he readily conceded this disease 
had not initially manifested during his service or even within 
one year of his discharge to otherwise warrant presuming it had.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  This is probative evidence against the notion that his 
heart disease, which eventually proved fatal, was either directly 
or presumptively incurred in service.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after 
service without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).



Moreover, as a lay person, the appellant is not competent to 
determine the source or cause of the Veteran's ultimately fatal 
heart disease - including especially in terms of whether it was 
attributable to his military service or dated back to his 
service.  Instead, this requires supporting medical nexus 
evidence.  Woelhaert v. Nicholson, 21 Vet. App. 456 (2007) 
(discussing this in the context of a claim for rheumatic heart 
disease).  And although supporting medical nexus evidence is not 
always mandated, unlike the exceptions accepted when the claim, 
for example, is for varicose veins, tinnitus (ringing in the 
ears), pes planus (flat feet), or a separated shoulder or broken 
arm, heart disease is not a condition capable of lay diagnosis, 
much less the type of condition that can be causally related to 
military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, there is no competent and credible, so no probative, 
evidence suggesting a link or correlation between the Veteran's 
time in service and his ultimately fatal heart attack.  So there 
is no indication that a disability incurred in service was either 
the principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  As such, the criteria are not met for service 
connection for the cause of his death, and the appellant's claim 
therefore must be denied because the preponderance of the 
evidence is against her claim, so no reasonable doubt concerning 
this to resolve in her favor.  38 C.F.R. § 3.102.

III.  Entitlement to Recognition of the Appellant as the 
"Helpless Child" of the Veteran on the Basis of Permanent 
Incapacity for Self-Support Prior to Attaining Age 18

The appellant contends that she is entitled to a determination 
that she is a "helpless child" of the Veteran on the basis of 
permanent incapacity for self-support prior to turning 18 years 
old due to her diagnoses of tuberculosis and 
tuberculosis meningitis.

The term "child of a Veteran" is defined, in part, as a child who 
is permanently incapable of self-support by reason of mental or 
physical defect by or before his or her 18th birthday.  38 
U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Under 38 C.F.R. § 3.356(b), rating determinations will be made 
solely on the basis of whether the child is permanently incapable 
of self-support through his or her own efforts by reason of 
physical or mental defects.  The question of permanent incapacity 
for self-support is one of fact for the rating agency to 
determine based on competent evidence of record in each 
individual case.  Rating criteria applicable to disabled Veterans 
are not considered controlling.  Rather, the following factors 
are for consideration.

(1) Evidence that a claimant is earning his/her own support 
is prima facie evidence that he/she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child, by his/her own efforts, 
is provided with sufficient income for his/her reasonable 
support;

(2) A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his/her condition was such that 
he/she was employed, provided the cause of incapacity is 
the same as that upon which the original determination was 
made and there were no intervening diseases or injuries 
that could be considered major factors.  Employment which 
was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established;



(3) Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, 
factors other than employment are for consideration.  In 
such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
to mere disinclination to work or indulgence of relatives 
or friends; and

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.

The Court has held that, in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of his 
or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to his 
or her eighteenth birthday is not for consideration.  However, if 
a finding is made that a claimant was permanently incapable of 
self-support as of his or her eighteenth birthday, then evidence 
of the claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of self-
support.  Id.  If the claimant is shown to be capable of self-
support at eighteen, VA is required to proceed no further.  Id.

After reviewing the relevant medical and other evidence in the 
file, the Board finds that the claimant is not shown to have been 
incapable of self-support by reason of mental or physical defect 
prior to attaining the age of 18 years.

The appellant was born in August 1951, so she reached age 18 in 
August 1969.

The evidence in the interim includes private treatment records 
dated from August 1953 to October 1971 and social worker notes 
with psychological evaluations from September 1953 to May 1954.  
Also of record are two statements from Dr. D.R., dated in April 
and December 2006.

The appellant's private treatment records show the initial 
diagnosis of tuberculosis and tuberculosis meningitis in August 
1953, but then do not note any further complaints or treatment 
until October 1957.  In the interim, the social worker notes also 
confirm the diagnoses of tuberculosis and tuberculosis 
meningitis.  In a May 1954 psychological study conducted by the 
social worker, it was noted the appellant had been hospitalized 
for six weeks in 1953, but that she had "made a rapid clinical 
recovery with few noticeable residuals."  Thereafter, in October 
1957, the private treatment records show she was "doing fine" 
from October 1957 to January 1959.  These private treatment 
records also indicate her tuberculosis was inactive.  But, as 
mentioned, most relevant to her claim is the evidence most 
contemporaneous to when she turned 18 in August 1969.  From 
October 1968 to October 1971, her treatment records show no 
active lung disease and no need for medications.

Further, Dr. D.R. stated in the April 2006 letter that the 
appellant reported to her that she was told she "could not play 
because of her illness."  The December 2006 letter reiterates 
this contention and also states that the appellant underwent a 
prolonged period of therapy for her malady and was told that she 
was "unable to play, or work."  Dr. D.R. concluded the Veteran 
is still disabled.  



In evaluating the probative value of medical opinion evidence, 
the Court has stated that "[t]he probative value ... is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . [and that] 
the credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  See also Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence).

While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature usually cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Further, the probative value of a supporting 
medical nexus opinion is determined by whether it contains a 
discussion of the medical rationale of the opinion and is based 
on an accurate factual premise.  See Elkins v. Brown, 5 Vet. App. 
474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Federal 
Circuit Court has explained that review of the claims file, 
alone, is not dispositive or determinative of an opinion's 
probative value.  Rather, most of the probative value of a 
medical opinion comes from the rationale that the examiner 
provides in support of his/her conclusions.  
See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).



Here, there is no indication in Dr. D.R.'s statements that the 
appellant was sufficiently disabled when she turned 18 years old 
as a result of her childhood illness (either the tuberculosis or 
associated meningitis).  The April 2006 letter specifically 
states that she informed Dr. D.R. that she was told she could not 
play.  And the December 2006 letter states that she could not 
play or work.  But this is not tantamount to concluding she was 
incapable of self support at the relevant time in question, 
August 1969, on account of her disability.  Rather, at the time 
of her initial illness from 1953 to 1954, she was a mere 2-3 
years old, and the later dated records closer to when she turned 
18 in August 1969 do not show she was still experiencing the same 
level of disability that she had in her childhood.

Consequently, she is ineligible to receive any death pension 
benefits that may have been due at the time of the Veteran's 
death because she is not a "child" of the Veteran as defined by 
VA for these purposes.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  And more specifically, she does not 
qualify as a "child" because she is not under the age of 18 
years,; is not between the ages of 18 years and 23 years and 
pursuing a course of instruction at an approved institution, 
and did not become permanently incapable of self-support before 
reaching the age of 18 years.

Accordingly, as the law is dispositive, the claim must be denied 
because of the lack of legal entitlement.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).




ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.

The claim for recognition as the child of the Veteran for VA 
death benefits purposes also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


